Citation Nr: 0016371	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  98-16 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for Reiter's syndrome, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from May 1976 to October 
1980, and from August 1982 to December 1983.

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  That rating decision, in part, 
granted an increased rating of 20 percent for Reiter's 
syndrome, effective December 1997. The veteran disagreed with 
the assignment of only a 20 percent evaluation.

In September 1999, the Board remanded the case for additional 
development.  Subsequently, an October 1999 rating action 
continued the prior denial of an evaluation in excess of 20 
percent.


REMAND

Pursuant to the previous remand, the RO obtained outpatient 
records for the period from September 1997 to September 1999.  
These records indicate that the veteran complained on several 
occasions of pain in the elbows and shoulders.  These 
complaints appeared to be associated with his service 
connected Reiter's syndrome, which is rated by analogy to a 
closely rated disease, rheumatoid arthritis.  38 C.F.R. § 
4.20 (1999).  Rheumatoid arthritis (atrophic) as an active 
process will be rated a minimum of 20 percent with 1 or 2 
exacerbations a year in a well- established diagnosis.  It 
does not appear that the veteran would meet the criteria for 
a higher evaluation for more disabling manifestations on that 
basis.  However, the condition may also be rated for chronic 
residuals.  For residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, rate under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Note: The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis.  
Assign the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5002 (1999).

Thus, adjudication of the veteran's claim requires complete 
and recent medical findings for each joint affected by the 
service connected Reiter's syndrome.  The most recent VA 
examination of record was conducted in March 1998.  That 
examination did not include findings related to the veteran's 
shoulders, presumably because the complaints of shoulder 
problems arose subsequent to the date of the examination.  In 
any event, the Board is of the opinion that a VA orthopedic 
examination is necessary in order to properly evaluate the 
veteran's claim.

Additionally, any outpatient records subsequent to September 
1999 should also be obtained.  Accordingly, to ensure that VA 
has met its duty to assist the claimant in developing the 
facts pertinent to the claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain copies of all 
relevant VA records of treatment of the 
veteran since September 1999, 
particularly those of the Rheumatology 
Clinic at VAMC Little Rock.

2.  The RO should schedule the veteran 
for an examination by a VA orthopedist to 
determine the nature and extent of any 
joint pathology associated with his 
service connected Reiter's syndrome.  The 
entire claims folder and a copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  The examination report 
should contain detailed accounts of all 
manifestations of joint pathology found 
to be present.  All necessary tests, 
including X-ray studies of all affected 
joints, including but not limited to, the 
lower back, knees, elbows, ankles, and 
shoulders, should be conducted and the 
examiner should review the results of the 
testing prior to completion of the 
report. Special attention should be given 
to the presence or absence of 
neurological deficits, pain, any 
limitation of motion, instability and 
weakness.  The examination reports should 
include descriptions of the effect, if 
any, of the veteran's pain on the 
function and movement of the affected 
joints.  The report of examination should 
include complete rationale for the 
conclusions reached.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994). 

4.  Following the above, the RO should 
readjudicate the issue of entitlement to 
an evaluation in excess of 20 percent for 
Reiter's syndrome.  In this regard, the 
RO should consider rating the disability 
based on residuals such as limitation of 
motion or ankylosis, favorable or 
unfavorable, under the appropriate 
diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. Part 4, 
Diagnostic Code 5002 (1999).  
Additionally, the RO should give full 
consideration to any functional 
limitation in accordance with the Court's 
holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995) and 38 C.F.R. § 4.40 (1999). 

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The appellant need take no action until 
otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 State. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




